 Case: 2:20-cv-05505-MHW-EPD Doc #: 1 Filed: 10/20/20 Page: 1 of 11 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 Tracy Torrez,                                    No.
                       Plaintiff,
                                                  COMPLAINT
 v.
 Family Dollar Stores of Ohio, Inc., an Ohio
 Corporation; Family Dollar Stores, Inc., a
 Delaware Corporation; and Dollar Tree
 Stores, Inc., a Virginia Corporation,
                       Defendants.



       Plaintiff, Tracy Torrez (“Plaintiff”), sues the Defendants, Family Dollar Stores of Ohio,

Inc.; Family Dollar Stores, Inc.; and Dollar Tree Stores, Inc. (“Defendants”) and alleges as

follows:

                                PRELIMINARY STATEMENT

       1.      This is an action for unpaid wages, liquidated damages, attorneys’ fees, costs, and

interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.; Ohio Revised

Code Ann. (“ORC”) § 4111.01; and ORC § 4113.15 for Defendants’ failure to pay Plaintiff all

earned minimum wages and all earned wages.

       2.      The FLSA was enacted “to protect all covered workers from substandard wages

and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S. 728, 739

(1981). Under the FLSA, employers must pay all non-exempt employees a minimum wage of

pay for all time spent working during their regular 40-hour workweeks. See 29 U.S.C. § 206(a).

Under the FLSA, employers must pay all non-exempt employees one and one-half their regular

rate of pay for all hours worked in excess of 40 hours in a workweek. See 29 U.S.C § 207.




                                               -1-
 Case: 2:20-cv-05505-MHW-EPD Doc #: 1 Filed: 10/20/20 Page: 2 of 11 PAGEID #: 2




        3.       ORC § 4111.01 establishes the law regarding minimum wage within the State of

Ohio.

        4.       ORC § 4113.15 establishes the law regarding the payment of wages within the

State of Ohio.

                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of the United

States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. § 1367 because the

state law claims asserted herein are so related to claims in this action over which this Court has

subject matter jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.

        6.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because acts

giving rise to the claims of Plaintiff occurred within the Southern District of Ohio, and

Defendants regularly conduct business in and have engaged in the wrongful conduct alleged

herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                              PARTIES

        7.       At all material times, Plaintiff is an individual residing in Franklin County, Ohio,

and is a former employee of Defendants.

        8.       At all material times, Defendant Family Dollar Stores of Ohio, Inc. is a

corporation licensed to transact business in the State of Ohio. At all material times, Defendant

Family Dollar Stores of Ohio, Inc. does business, has offices, and/or maintains agents for the

transaction of its customary business in Franklin County, Ohio.




                                                   -2-
 Case: 2:20-cv-05505-MHW-EPD Doc #: 1 Filed: 10/20/20 Page: 3 of 11 PAGEID #: 3




       9.      At all material times, Defendant Family Dollar Stores of Ohio, Inc. does business

as “Family Dollar,” a retail store in the greater Columbus area.

       10.     At all relevant times, Defendant Family Dollar Stores of Ohio, Inc. was an

employer under the FLSA. The FLSA defines “employer” as any person who acts directly or

indirectly in the interest of an employer in relation to an employee. At all relevant times,

Defendant Family Dollar Stores of Ohio, Inc. had the authority to hire and fire employees,

supervised and controlled work schedules or the conditions of employment, determined the rate

and method of payment, and maintained employment records in connection with Plaintiff’s

employment with Defendant. As a person who acted in the interest of Defendant Family Dollar

Stores of Ohio, Inc. in relation to the company’s employees, Defendant Family Dollar Stores of

Ohio, Inc. is subject to liability under the FLSA.

       11.     At all material times, Defendant Family Dollar Stores, Inc. is a corporation

licensed to transact business in the State of Ohio. At all material times, Defendant Family Dollar

Stores, Inc. does business, has offices, and/or maintains agents for the transaction of its

customary business in Franklin County, Ohio.

       12.     At all material times, Defendant Family Dollar Stores, Inc. does business as

“Family Dollar,” a retail store in the greater Columbus area.

       13.     At all relevant times, Defendant Family Dollar Stores, Inc. was an employer

under the FLSA. The FLSA defines “employer” as any person who acts directly or indirectly in

the interest of an employer in relation to an employee. At all relevant times, Defendant Family

Dollar Stores, Inc. had the authority to hire and fire employees, supervised and controlled work

schedules or the conditions of employment, determined the rate and method of payment, and

maintained employment records in connection with Plaintiff’s employment with Defendant. As




                                                 -3-
 Case: 2:20-cv-05505-MHW-EPD Doc #: 1 Filed: 10/20/20 Page: 4 of 11 PAGEID #: 4




a person who acted in the interest of Defendant Family Dollar Stores, Inc. in relation to the

company’s employees, Defendant Family Dollar Stores, Inc. is subject to liability under the

FLSA.

        14.    At all material times, Defendant Dollar Tree Stores, Inc. is a corporation licensed

to transact business in the State of Ohio. At all material times, Defendant Dollar Tree Stores,

Inc. does business, has offices, and/or maintains agents for the transaction of its customary

business in Franklin County, Ohio.

        15.    At all material times, Defendant Dollar Tree Stores, Inc. does business as “Family

Dollar,” a retail store in the greater Columbus area.

        16.    At all relevant times, Defendant Dollar Tree Stores, Inc. was an employer under

the FLSA. The FLSA defines “employer” as any person who acts directly or indirectly in the

interest of an employer in relation to an employee. At all relevant times, Defendant Dollar Tree

Stores, Inc. had the authority to hire and fire employees, supervised and controlled work

schedules or the conditions of employment, determined the rate and method of payment, and

maintained employment records in connection with Plaintiff’s employment with Defendant. As

a person who acted in the interest of Defendant Dollar Tree Stores, Inc. in relation to the

company’s employees, Defendant Dollar Tree Stores, Inc. is subject to liability under the FLSA.

        17.    At all material times, Defendants are Plaintiff’s “employer” as defined by Ohio

Revised Code § 4111, et seq.

        18.    At all material times, Defendants are Plaintiff’s “employer” as defined by Ohio

Revised Code § 4113, et seq.

        19.    Defendants individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.




                                                -4-
 Case: 2:20-cv-05505-MHW-EPD Doc #: 1 Filed: 10/20/20 Page: 5 of 11 PAGEID #: 5




       20.     Plaintiff, in her work for Defendants, was employed by an enterprise engaged in

commerce that had annual gross sales of at least $500,000.

       21.     At all relevant times, Plaintiff, in her work for Defendants, was engaged in

commerce or the production of goods for commerce.

       22.     At all relevant time, Plaintiff, in her work for Defendants, was engaged in

interstate commerce.

       23.     Plaintiff, in her work for Defendants, regularly handled goods produced or

transported in interstate commerce.

                                  NATURE OF THE CLAIM

       24.     Defendants own and/or operate as Family Dollar Stores of Ohio, Inc., which, on

information and belief, is a Virginia corporation doing business in Franklin County, Ohio.

       25.     Defendants own and/or operate as Family Dollar Stores, Inc., which, on

information and belief, is a Delaware corporation doing business in Franklin County, Ohio.

       26.     Defendants own and/or operate as Dollar Tree Stores, Inc., which, on information

and belief, is a Virginia corporation doing business in Franklin County, Ohio.

       27.     Plaintiff was hired by Defendants and worked for Defendants as a manager for

approximately two weeks during July 2020.

       28.     Plaintiff worked at Defendants’ Family Dollar Store located at 2777 Sullivant

Avenue, Columbus, OH 43204.

       29.     Defendants, in their sole discretion, agreed to pay Plaintiff $10.50 per hour for all

hours she worked.

       30.     Plaintiff worked for Defendants for approximately two weeks, working

approximately 36 hours total for Defendants.




                                                -5-
 Case: 2:20-cv-05505-MHW-EPD Doc #: 1 Filed: 10/20/20 Page: 6 of 11 PAGEID #: 6




       31.    Despite agreeing to pay Plaintiff at a rate of $10.50 per hour, Defendants failed to

compensate Plaintiff any wages whatsoever for the hours she spent working for Defendants.

       32.    As a result of failing to pay Plaintiff any wage whatsoever for the duration of her

employment, Defendants failed to compensate Plaintiff at least the applicable minimum wage for

all hours worked, in violation of the FLSA, 29 U.S.C 206(a).

       33.    As a result of failing to pay Plaintiff any wage whatsoever for the duration of her

employment, Defendants failed to compensate Plaintiff at least the applicable minimum wage for

all hours worked, in violation of ORC § 4111.

       34.    As a result of failing to pay Plaintiff any wage whatsoever for the duration of her

employment, Defendants failed to compensate Plaintiff at least the applicable minimum wage for

all hours worked, in violation of ORC § 4113.

       35.    Plaintiff left her employment with Defendants on or around July 20, 2020.

       36.    After leaving her employment with Defendants, Plaintiff contacted Defendants in

order to receive her paycheck.

       37.    Defendants refused to compensate Plaintiff any wage whatsoever unless she

executed an apparent general release of claims.

       38.    Despite executing and returning the document Defendants asked Plaintiff to sign,

Defendants have still refused to compensate Plaintiff any wage whatsoever for any of the hours

she spent working for Defendants.

       39.    As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).

       40.    As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated ORC § 4111.




                                                  -6-
 Case: 2:20-cv-05505-MHW-EPD Doc #: 1 Filed: 10/20/20 Page: 7 of 11 PAGEID #: 7




          41.   As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated ORC § 4113.

          42.   Defendants have and continue to violate the FLSA by not paying Plaintiff the full

applicable minimum wage for all hours worked during her regular workweeks.

          43.   Defendants have and continue to violate ORC § 4111 by not paying Plaintiff the

full applicable minimum wage for all hours worked during her regular workweeks.

          44.   Defendants have and continue to violate the ORC § 4113 by not paying Plaintiff

all wages owed for all hours worked during her regular workweeks.

          45.   Plaintiff is a covered employee within the meaning of the FLSA.

          46.   Plaintiff is a covered employee within the meaning of ORC § 4111.

          47.   Plaintiff is a covered employee within the meaning of ORC § 4113.

          48.   Plaintiff was a non-exempt employee.

          49.   Defendants refused and/or failed to properly disclose to or apprise Plaintiff of her

rights under the FLSA.

          50.   Defendants, individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.

          51.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, an additional amount equal amount as liquidated

damages, interest, and reasonable attorney’s fees and costs of this action under 29 U.S.C. §

216(b).

          52.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, an additional amount equal to twice the unpaid




                                                 -7-
 Case: 2:20-cv-05505-MHW-EPD Doc #: 1 Filed: 10/20/20 Page: 8 of 11 PAGEID #: 8




wages as liquidated damages, interest, and reasonable attorney’s fees and costs of this action

under §34(a) of Article II of the Ohio Constitution.

       53.     Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover from

Defendants compensation for unpaid wages, liquidated damages, interest, and attorneys’ fees

under ORC § 4113.

       54.     Defendants own and operate multiple Family Dollar and Dollar Tree store

locations.

       55.     At all material times, Defendants have operated as a “single enterprise” within the

meaning of Section 203(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1). That is, Defendants perform

related activities through unified operation and common control for a common business purpose;

namely, the operation of a chain of restaurants under the names Family Dollar and Dollar Tree.

       56.     At all material times: (1) Defendants were not completely disassociated with

respect to the employment of Plaintiff; and (2) Defendants were under common control. In any

event, at all relevant times, all Defendants were joint employers under the FLSA.

       57.     Defendants are engaged in related activities, i.e. all activities which are necessary

to the operation and maintenance of the aforementioned restaurants.

       58.     Defendants constitute a unified operation because they have organized the

performance of their related activities so that they are an organized business system, which is an

economic unit directed to the accomplishment of a common business purpose.

       59.     Defendants run each store location identically, or virtually identically, and

Defendants’ customers can expect the same kind of customer service regardless of the location.

       60.     Defendants share employees between store locations.




                                                -8-
 Case: 2:20-cv-05505-MHW-EPD Doc #: 1 Filed: 10/20/20 Page: 9 of 11 PAGEID #: 9




        61.     Defendants use the trade names “Family Dollar” and “Dollar Tree” at all of their

store locations.

        62.     Defendants’ stores are advertised together on the same websites.

        63.     Defendants provide the same array of products and services to their customers at

its different store locations.

                       COUNT ONE: FAIR LABOR STANDARDS ACT
                          FAILURE TO PAY MINIMUM WAGE

        64.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

        65.     Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

the hours she spent working for Defendants.

        66.     Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for them throughout her employment.

        67.     As a result, Defendants failed to compensate Plaintiff at least the full applicable

minimum wage for all hours worked.

        68.     Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

        69.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, reasonable attorney’s fees, and costs.

        WHEREFORE, Plaintiff, Tracy Torrez, individually, respectfully request that the Court

grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid minimum

wages, plus an additional equal amount as liquidated damages, prejudgment and post-judgment




                                                 -9-
Case: 2:20-cv-05505-MHW-EPD Doc #: 1 Filed: 10/20/20 Page: 10 of 11 PAGEID #: 10




interest, reasonable attorneys’ fees, costs, and disbursements of this action, and any additional

relief this Court deems just and proper.

                      COUNT TWO: OHIO REVISED CODE § 4111.01
                         FAILURE TO PAY MINIMUM WAGE

       70.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       71.     Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

the hours she spent working for Defendant.

       72.     As a result, Defendants failed to compensate Plaintiff at least the applicable

minimum wage for all hours worked.

       73.     Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates ORC § 4111.01.

       74.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional amount equal to twice the unpaid

wages as liquidated damages, together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Tracy Torrez, individually, respectfully requests that the Court

grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid minimum

wages, plus an additional amount equal to twice the unpaid minimum wages, prejudgment and

post-judgment interest, reasonable attorneys’ fees, costs, and disbursements of this action, and

any additional relief this Court deems just and proper.

                      COUNT THREE: OHIO REVISED CODE § 4113
                          FAILURE TO PAY WAGES OWED

       75.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.




                                                -10-
Case: 2:20-cv-05505-MHW-EPD Doc #: 1 Filed: 10/20/20 Page: 11 of 11 PAGEID #: 11




       76.     Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

the hours she spent working for Defendants.

       77.     Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

any of the hours that Plaintiff worked for it throughout the entirety of her employment.

       78.     Defendants’ practice of willfully failing to pay Plaintiff wages for labor

performed violates ORC § 4113.

       79.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, costs, and reasonable attorney fees.

       WHEREFORE, Plaintiff, Tracy Torrez, individually, respectfully requests that the Court

grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid wages,

liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs,

and disbursements of this action, and any additional relief this Court deems just and proper.

       RESPECTFULLY SUBMITTED this 20th day of October, 2020.

                                              BENDAU & BENDAU PLLC

                                              By: /s/ Clifford P. Bendau, II
                                              Clifford P. Bendau, II (OH No. 0089601)
                                              BENDAU & BENDAU PLLC
                                              P.O. Box 97066
                                              Phoenix, Arizona 85060
                                              Telephone AZ: (480) 382-5176
                                              Email: cliffordbendau@bendaulaw.com

                                              THE LAW OFFICES OF SIMON & SIMON
                                              By: /s/ James L. Simon
                                              James L. Simon (OH No. 0089483)
                                              6000 Freedom Square Dr.
                                              Independence, OH 44131
                                              Telephone: (216) 525-8890
                                              Facsimile: (216) 642-5814
                                              Email: jameslsimonlaw@yahoo.com


                                               -11-
